UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6171



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AHMED MALACHI ABDEL-AZIZ, a/k/a Bobby      Seal,
a/k/a Bobby Seals, a/k/a Ahmed Abdel       Aziz,
a/k/a Jerome Smith, a/k/a Michael Smith,   a/k/a
Cedric Ellison, a/k/a Fretral McRae,       a/k/a
Chreshan Allen,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-00-75)


Submitted:   May 27, 2003                    Decided:   June 19, 2003


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ahmed Malachi Abdel-Aziz, Appellant Pro Se.     Dennis W. Duffy,
Assistant United States Attorney, Mary Jude Darrow, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ahmed Abdel-Aziz appeals the district court’s denials of his

motion for clarification and his Fed. R. Civ. P. 59(e) motion for

reconsideration of the denial of his motion for clarification.   We

have reviewed the record and find no reversible error.

     The basis of this appeal is that the district court’s October

21, 2002, version of the docket sheet is internally inconsistent

with regard to Abdel-Aziz’s sentence on Counts Two and Three.

Specifically, the February 5, 2001, docket entry reflecting the

original judgment set forth, inter alia, Abdel-Aziz’s imprisonment

sentence as 100 months each on Counts Two and Three, while the

February 4, 2002, docket entry purportedly reflecting the Amended

Judgment* set forth Abdel-Aziz’s sentence on Counts Two and Three

as 60 months’ imprisonment each.     The district court denied the

motion for clarification, ordering the clerk of courts to amend the

February 4, 2002, docket sheet entry to reflect the imprisonment

sentence as 100 months each on Counts Two and Three, which would

have made the entries consistent with one another, and consistent

with the prison sentence ordered in both the Judgment and the

Amended Judgment.   The obvious inference in this case is that the

October 21, 2002, docket sheet annotation relative to the Amended

Judgment, which incorrectly reflected that the district court


     *
       While the written judgment and commitment order was amended
at the order of this court, the amendment does not affect the
analysis of this appeal.

                                 2
ordered 60-month imprisonment sentences on Counts Two and Three

when, in fact, it had ordered a 100-month imprisonment sentence on

each of those two counts, was a clerical or typographical error.

As noted in our opinion in United States v. Abdel-Aziz, Appeal No.

02-7599, pursuant to Fed. R. Crim. P. 36, the district court has

jurisdiction at any time to correct clerical errors. Hence, Abdel-

Aziz’s claims are without merit, and we find that the district

court properly found that no relief was necessary on the motion for

clarification.   Moreover, we find no abuse of discretion in the

district court’s denial of Abdel-Aziz’s motion for reconsideration.

Temkin v. Frederick County Comm’rs, 945 F.2d 716, 724 (4th Cir.

1991).

     Accordingly, we affirm the district court’s orders denying

Abdel-Aziz’s motions for clarification and for reconsideration. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the Court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3